Harvey, J.
(dissenting): The judgment of the trial court is based solely on its conclusion of law, restated in varied forms, that the land constituting the soldiers' home “was not a part of the state of Kansas” when the election in question was held. With this conclusion of -law we cannot agree. The boundaries of the state of Kansas, set out in the preamble of our constitution, were fixed by the act of congress which admitted the state of Kansas into the Union (12 Stat. 126, G. S. 1935, p. LXXVIII). Section 1 of the act-reads :
“That the state of Kansas shall be, and is hereby declared to be, one of-the United States of America, and admitted into the Union on an equal footing with the original states in all respects whatever. And the said state shall consist of all the territory included within the following boundaries, to wit: Beginning at a point on the western boundary of the state of Missouri, where the thirty-seventh parallel of north latitude crosses the same; thence west on said parallel to the twenty-fifth meridian of longitude west from Washington; thence north on said meridian to the fortieth parallel of latitude; thence east on said parallel to the western boundary of the state of Missouri; thence south with the western boundary of said state to the place of beginning: Provided, That nothing contained in the said constitution respecting the boundary of said state shall be construed to impair the rights of person or property now pertaining to the Indians of said territory, so long as such rights shall remain unextinguished by treaty between the United States and such Indians, or to include any territory which by treaty with such Indian tribe, is not without the consent of such tribe, to be included within the territorial limits or jurisdiction of any state or territory; but all such territory shall be excepted out of the boundaries, and constitute no part of the state of Kansas, until said tribe shall signify their assent to the president of the United States to be included within said state, or to affect the authority of the government of the United' States to make any regulation respecting such Indians, their lands, property, or other rights, by treaty, law, or otherwise, which it would have been competent to make if this act had never passed.” (Italics inserted.)
Construing this provision, .it has been held that the state laws prevailed over Indian lands in the state where there were no provisions in the Indian treaty that the land should not be included within the boundaries of a state (McCracken v. Todd, 1 Kan. 148; The United States agt. John Ward, McCahon 199 [U. S. Circuit Court]), and that the state laws prevailed over Fort Leavenworth *871(Clay v. The State, 4 Kan. 49, 56), and Fort Harker (United States agt. George Stahl, McCahon 206 [U. S. Circuit Court]).
There is no contention that the soldiers’ home land was excluded from the boundaries of the state of Kansas by the act admitting the state into the Union. It was argued, however, that this result follows from chapter 206, Laws of 1927, which will be noted later, and article 1, section 8, clause 17, of the federal constitution, which reads:
“To exercise exclusive legislation in all cases whatsoever, over such district (not exceeding ten miles square) as may, by cession of particular states, and the acceptance of congress, become the seat of the government of the United States, and to exercise like authority over all places purchased by the consent of the legislature of the state in which the same shall be, for the erection of forts, magazines, arsenals, dock-yards, and other needful buildings; — And.”
This clause was not in the original draft of the constitution (2 Story on Constitution, 5th ed., 127, § 1217), but a committee to draft and report it was appointed. It was prompted by the following incident: At the close of the War of the Revolution the continental congress, then sitting at Philadelphia, was surrounded and insulted by a small but insolent band of mutineers of the continental army. Congress applied to the executive authorities of Pennsylvania for defense, but that was a cumbersome body and acted so slowly that congress indignantly removed to Princeton, N. J., where it was welcomed and protected. (Rawle on Constitution, 2d ed., p. 112.) Its principal purpose, as shown by the writings of Story, Rawle and others, was to have an area for the federal government building, respecting which congress alone had authority to legislate. The'provision that congress could exercise like authority over the places purchased by the consent of the legislatures of the states in which the same shall be for the erection of forts, magazines, arsenals, dock yards and other needful buildings, but little discussed by the authorities above mentioned, appears to have been added with the thought that congress could acquire land within a state only with the consent of the state (Fort Leavenworth R. R. Co. v. Lowe, 114 U. S. 525, 29 L. Ed. 264). As we have seen, it did not do so with respect to forts, etc., in Kansas when it was admitted into the Union.
It will be observed that this is one of the powers of congress. The provision, at most, gave congress authority “to exercise exclusive legislation in all cases whatsoever” over such places. Naturally, the grant of such authority is a force only when and to the extent it is exercised.
It is said by'shme authorities that exclusive jurisdiction neces*872sarily follows exclusive legislation. That is a short cut, and the statement may be deceiving. Jurisdiction pertains to the power of courts to interpret and apply laws, and results from article 3 of the United States constitution (Rawle on the Constitution, 2d ed., pp. 114, 199-208, 220). In Hepburn and Dundas v. Ellzey (6 U. S. [2 Cranch.] 445, 2 L. Ed. 332), the question arose whether residents of the District of Columbia could maintain an action in the circuit court of the United States for the district of Virginia against a citizen of Virginia. Marshall, chief justice, speaking for the court, pointed out that the District of Columbia is not a state, in the sense that word is used in the constitution; that the word “state,” as used in the constitution, referred to the members of the American Confederacy; that whether a resident of the District of Columbia could maintain an action in the United States circuit court for Virginia “depends on the act of congress describing the jurisdiction of that court,” and after pointing out some disadvantages in that respect, said: “But this is a subject for legislation, not for judicial consideration.” So, to what extent the federal government has jurisdiction over a particular tract, or the residents thereof, depends upon the acts of congress pertaining thereto which are authorized by the constitution.
The district for the permanent seat of the government of the United States, as contemplated by article 1, section 8, clause 17, of the federal constitution, was formulated by an act of the legislature of Virginia of December 3, 1789 (13 Henning’s Stat. at Large 43), and the act of the legislature of Maryland of December 23, 1788 (1 Kilty 187), and supplemental acts of 1791, 1792 and 1793 (2 Kilty, pp. 315, 392, 450), by acts of congress of July 16,1790 (1 Stat. 130), and March 3, 1791 (1 Stat. 214), and by proclamations of the president of January 24 and of May 30, 1791. An examination of these instruments makes it clear the states intended to exclude from their boundaries the land forming the district. But, apparently in order that the people of the ceded territories should not be deprived of government, it was specifically provided in the acts of cession and in the act of acceptance that the laws of the respective states should remain in force in the territory ceded by them until superseded by acts of congress.
The first act of congress for the government of the district^ February 27, 1801 (2 Stat. 103), specifically provided “That the laws of the state of Virginia, as they now exist, shall be and continue in *873force” in that part of the district ceded by Virginia, and “that the laws of the state of Maryland, as they now exist, shall be and continue in force” in that part of the district ceded by Maryland. The district was divided into two counties, the county of Washington on the east of the Potomac and the county of Alexandria on the west. A circuit court was established, to consist of one chief judge and two assistant judges. It was given cognizance of civil and criminal matters; it was to sit for the county of Washington in the city of Washington; for the county of Alexandria at Alexandria. A district attorney and marshal were provided, and a register of wills and an orphans’ court were established. This was supplemented by an act of March 3, 1801 (2 Stat. 115), which clarified the duties of officers and provided for a “levy court” to act as county commissioners in each of the counties. This was further supplemented by an act of May 3,1802 (2 Stat. 193). On the same date an act was passed incorporating the city of Washington (2 Stat. 195). This provided for a mayor to be appointed by the President of the United States, and a city council to be elected annually by ballot “by the free white male inhabitants of full age, who have resided twelve months in the city, and paid taxes therein the year preceding.” The city of Georgetown, within the territory ceded by Maryland prior to the cession, had been incorporated under the laws of Maryland, and provided for the election of the councilmen of the city. These statutes continued, with slight modification, except that the part originally ceded by Virginia was re-ceded to it in 1846, until 1871 (24 Columbia Hist. Soc. Rec., pp. 89-117). Up to that time the county and city governments in the district functioned very much as county and city governments in a state, and without any interference by any department of the federal government, or even by the President. (Metropolitan R’d v. Dist. of Columbia, 132 U. S. 1, 33 L. Ed. 231.) By the act of February 21, 1871 (16 Stat. 419), congress established a form of government for the district, with all the apparatus for a district government. The charters of the cities of Washington and Georgetown were repealed and the levy court of the District of Columbia was abolished. The entire district was made a body corporate for municipal purposes. A governor and secretary for the district were appointed by the President; legislative powers were vested in a legislative assembly consisting of a council of eleven members appointed by the President, and a house of delegates consisting of twenty-two members to be elected by the people. Authority was given to divide *874the district outside of the cities into townships and for the election of township officers, and provision was made for election of a delegate' to the house of representatives, who should have the same rights and privileges as are exercised by delegates in the several territories, and should also be a member of the committee for the District of Columbia. This organization functioned for about three years, when its affairs were inquired into by a select committee of congress. (Senate Reports, Affairs in the District of Columbia, 1st Session 43d Congress.) This committee reported that it had “unanimously arrived at the conclusion that the existing form of government of the district is a failure; . . . and that no remedy short of its abolition and the substitution of a simpler, more restricted, and economical government will suffice.” By the act of June 20, 1874 (18 Stat. 116), the government established by the act of 1871 was abolished, and by that and subsequent acts the government of the District of Columbia has been performed directly by congress, or by a congressional committee.
'We review this history of the creation and government in the District of Columbia primarily to make it clear that in the organization of the district care was used that the people would not be left without an effective government; that congress may exercise less than its full authority, or its full authority, in enacting laws for the government of such a district; that to the extent that it did not exercise its full authority it permitted the laws of the state, even election laws, to continue in force; and finally to point out that there is no contention in this case that the federal government, with respect to the soldiers’ home, has undertaken to exercise its full authority to enact laws for the government of the people situated there.
We cannot conceive it to have been possible that the framers of our federal constitution, by inserting clause 17 in section 8 of article 1, intended thereby to make it possible for the inhabitants of small areas within states, purchased or otherwise acquired by the federal government with their consent, to be left without an adequate systérh of laws. Certainly no such situation ever-.was contemplated if the acts relating to the creation and government of the District of Columbia are a guide.
After our court held that our state laws prevailed over the Fort Leavenworth military reservation (Clay v. State, 4 Kan. 49) our legislature enacted a statute (Laws 1875, ch. 66), the pertinent section of which reads:
*875“That exclusive jurisdiction be and the same is hereby ceded to the United States over and within all the territory owned by the United States, and included within the limits of the United States military reservation known as the Fort Leavenworth reservation, in said state, as declared from time to time by the President of the United States, saving, however, to the said state the right to serve civil or criminal process within said reservation, in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state, but outside of said cession and reservation; and saving further, to said state, the right to tax railroad, bridge and other corporations, their franchises and property, on said reservation.” (§ 1.)
A railroad company, having property on the reservation, paid taxes thereon to prevent the levy on its property, and sued to recover. The court held (Ft. L. Rld. Co. v. Lowe, Sheriff, 27 Kan. 749):
“The state of Kansas has power and authority to tax railroad property belonging to a private corporation, situated exclusively within the boundaries of the Fort Leavenworth military reservation.” (Syl.)
The opinion indicates the court had several reasons for this result. On appeal to the supreme court of the United States (114 U. S. 525, 29 L. Ed. 264) our judgment was affirmed. In the course of the opinion, discussing the last part of article 1, section 8, clause 17, of the federal constitution, it was said:
“It would seem to have been the opinion of the framers of the constitution that, without the consent of the states, the new government would not be able to acquire lands within them; and therefore it was provided that when it might require such lands for the erection of forts and other buildings for the defense of the country, or the discharge of other duties devolving upon it, and the consent of the states-in which they were situated was obtained for their acquisition, such consent should carry with it political dominion and legislative authority over them. Purchase with such consent was the only mode then thought of for the acquisition by the general government of title to lands in the states. Since the adoption of the constitution this view has not generally prevailed. Such consent has not always been obtained, nor supposed necessary, for the purchase by the general government of lands within the states. If any doubt has ever existed as. to its power thus to acquire lands within the states, it has not had sufficieht strength to create any effective dissent from the general opinion.” (p. 530.)
It was pointed out that the federal government might acquire lands by purchase, or by gift, or by eminent domain. (Kohl v. United States, 91 U. S. 367, 23 L. Ed. 449.) After a lengthy general discussion the court concluded:
“The military reservation of Fort Leavenworth was not, as already said, acquired by purchase with the consent of Kansas. And her cession of jurisdiction is not of exclusive legislative authority over the land, except so far as *876that may be necessary for its use as a military post; and it is not contended that the saving clause in the act of cession interferes with such use. There is, therefore, no constitutional prohibition against the enforcement of that clause. The right of the state to subject the railroad property to taxation exists as before the cession.” (p. 542.)
Commenting on this case in Arlington Hotel v. Fant, 278 U. S. 439, 73 L. Ed. 447, 49 Sup. Ct. 227, Chief Justice Taft, speaking for the court, and after quoting our statute (Laws 1875, ch. 66), said: “The last words seem to save fully the right of the state to tax the railway.”
Another case, C. R. I. & P. Rly. Co. v. McGlinn, 28 Kan. 274, arose involving this statute (Laws 1875, ch. 66). In 1874 our legislature enacted a statute (Laws 1874, ch. 94), in short, making every railroad company liable to the owner of livestock killed by the engines or trains of the railroad on its unfenced right of way. McGlinn sued the railroad company to recover the value of an animal killed by the railroad on its unfenced right of way on the Fort Leavenworth reservation. The railroad company contended the act was not effective on the military reservation because jurisdiction over it had been ceded to the federal government (Laws 1875, ch. 66). The court held that the statute of 1874, relating to the killing or wounding of stock by the railroads, “continued to be operative within the limits of the reservation, as it [the act] had not been abrogated by congress, and was not inconsistent with the existing laws of the United States.” The railroad company appealed to the supreme court of the United States, where the judgment of this court was affirmed. (Chicago & Pacific Railway Co. v. McGlinn, 114 U. S. 542, 5 S. Ct. 1005, 29 L. Ed. 270.) It was held that the act of our legislature (Laws 1875, ch. 66), ceding to the United States exclusive jurisdiction over the Fort Leavenworth military reservation, was a valid cession within the requirements of the constitution (Art. 1, § 8, cl. 17). In the opinion it was said:
“. . . the contention of the railroad company is that the act of Kansas [Laws 1874, ch. 94] became inoperative within the reservation upon the cession to the United States of exclusive jurisdiction over it. We are clear that this contention cannot be maintained.” (p. 546.)
There is then a discussion of the general rule respecting what laws remained in force when a territory is ceded by one sóvereign nation to another, as the cession of Florida by Spain to the United States, and citing American Insurance Co. v. Canter, 1 Pet. 542, 7 L. Ed. 242. It was then said:
*877“The counsel for the railroad company does not controvert this general rule in cases of cession of political jurisdiction by one nation to another, but contends that it has no application to a mere cession of jurisdiction over a small piece of territory having no organized government or municipality within its limits; and argues upon the assumption that there was no organized government within the limits of Fort Leavenworth. In this assumption he is mistaken. The government of the state of Kansas extended over the reservation, and its legislation was operative therein, except so far as the me of the land as an instrumentality of the general government may have excepted it from such legislation. In other respects, the law of the state prevailed. ... It is true there is a wide difference between a cession of political jurisdiction from one nation to another and a cession to the United States by a state of legislative power over a particular tract, for a special purpose of the general government; but the. principle which controls as to laws in existence at the time is the same in both.” (Italics inserted.) (p. 547.)
In Vaughan et al. v. Northup et al., 15 Pet. 1, 10 L. Ed. 639, it was said;
“The United States, in their sovereign capacity, have no particular place of domicile; but possess, in contemplation of law, an ubiquity throughout the Union.” (p. 6.)
See, also, Federal Deposit Ins. Co. v. Mangiaracina, 16 N. J. Misc. 203, 198 Atl. 777, and Dodson v. Home Owners’ Loan Corporation (Tex. Civ. App.), 123 S. W. 2d 435.
Of necessity this must be true. The result is, the government of the state of Kansas and the government of the United States both extend over the Fort Leavenworth military reservation.. The same is true of the area in question constituting the soldiers’ home. It is noted in the McGlinn case, supra, that there is a “wide difference” between a cession of territory from one sovereign nation to another and a similar cession from a state to the federal government.
In determining how “wide” that difference is it must be remembered that our state government and our federal government must not be looked upon as. sovereign nations, foreign to each other. The doctrine that each state is a sovereign nation, which prevailed at the close of the Revolutionary war, recognized in the Articles of Confederation and advocated by Stephens in his “The War Between the States,” has passed with the passage of time and the necessities of our governmental institutions, just as has passed the thought entertained by the framers of our constitution that the only way the federal government could acquire land within a state for “forts, magazines, arsenals, dock yards, and other needful buildings,” was by purchase.
*878In the Lowe case (27 Kan. 749, 759) it was pointed out that it was not necessary for the federal government to have exclusive jurisdiction over the Fort Leavenworth military reservation, for that condition did not exist from 1861 to 1875, and no serious inconvenience resulted. The .same may be said here, for the federal government had a soldiers’ home upon the area in question for many years before our statute was enacted ceding jurisdiction of the area to the federal government, and no inconvenience arose. It was only after these acts of cession were enacted that serious questions arose respecting the legal status and the rights and liabilities of the inhabitants of those areas, many of which questions never have been adjudicated. The federal constitution, acts of congress passed pursuant thereto, and treaties made by the federal government, are the supreme law of the land; they extend over all the area of our state, and there is no reason to -apprehend that state laws could be enacted or enforced .which would abrogate or interfere with any act of congress pertaining to the soldiers’ home, or any other property in the state owned and used by the federal government. This, however, does not relieve us from the duty of deciding the question before us.
The Lowe and McGlinn cases have become leading cases, and particularly the doctrine of the McGlinn case that “the government of the state of Kansas extends over the” area in question. (See Jewell v. Cleveland Wrecking Co., 28 F. Supp. 364.) In Hoffman v. Power Co., 91 Kan. 450, 138 Pac. 632, it was held our wrongful-death statute is in effect on the Fort Leavenworth military reservation, and in Craig v. Craig, 143 Kan. 624, 56 P. 2d 464, a statute authorizing a resident of a military reservation to sue for divorce in a state court was upheld, upon the ground the state could legislate for those areas when congress had not done so.
In many cases the state and federal courts have been called upon to determine some, question growing out of the purchase by the federal government of a small area within a state, or the cession by the state of such an area to the federal government. The following cases have been examined — there is no contention the list is complete: Sadrakula v. James Stewart & Co., Inc., 5 N. Y. Supp. 2d 260; Goldberger Const. Corporation v. Edmund J. Rappoli Co., Inc., 6 N. Y. Supp. 2d 472; Seerman v. Lustig & Weil, Inc., et al., 299 N. Y. Supp. 920; Valverde v. Valverde, 121 Fla. 576, 164 So. 287 (1935); Matter of Kernan, 272 N. Y. 560, 4 N. E. 2d 737 *879(1936); Pound v. Gaulding, 237 Ala. 387, 187 So. 468 (1939); Divine v. Bank, 125 Tenn. 98, 140 S. W. 747 (1911); Utley v. State Industrial Comm., 176 Okla. 255, 55 P. 2d 762 (1936); Mason, Inc., v. State Tax Commission, 188 Wash. 98, 61 P. 2d 1269 (1936); Ryan v. State, 188 Wash. 115, 61 P. 2d 1276 (1936); Atkinson v. State Tax Comm., 156 Ore. 461, 67 P. 2d 161 (1937); In re Annexation of Reno Quartermaster Depot, etc., 180 Okla. 274, 69 P. 2d 659 (1937); State v. Ranier National Park Co., 192 Wash. 592, 72 P. 2d 464 (1937); Williams v. Arlington Hotel Co., 15 F. 2d 412 (1926); St. Louis-San Francisco Ry. Co. v. Satterfield, 27 F. 2d 586 (1928); Danielson v. Donmopray, 57 F. 2d 565 (Wyoming, 1932); Oklahoma City v. Sanders, 94 F. 2d 323 (1938); Vilas v. Manila, 220 U. S. 345, 31 S. Ct. 416; United States v. Unzeuta, 281 U. S. 138, 50 S. Ct. 284; Arlington Hotel v. Fant, 278 U. S. 439, 49 S. Ct. 227; Atkinson v. Tax Comm., 303 U. S. 20, 58 S. Ct. 419; Murray v. Gerrick & Co., 291 U. S. 315, 54 S. Ct. 432; James Stewart & Co. v. Sadrakula, 60 S. Ct. 431 (decided January 29, 1940); Commonwealth v. Clary, 8 Mass. 72 (1811); Employers’ Liability Assurance Corp. v. Dileo (Mass.), 10 N. E. 2d 251 (1937).
While these opinions necessarily vary, depending upon the specific question before the court, and some of them lean somewhat on the ancient doctrine of diverse sovereignty, generally they may be said to agree that the laws of the state in effect at the time of the consent or cession by the state remain in effect, unless and until they are superseded by acts of congress. The growing tendency is to construe article 1, section 8, clause 17, of the federal constitution, and the acts of state legislatures consenting to the purchase or ceding of small tracts within the state, in such a way that no area, however small, shall be left without a developed legal system. See, particularly, the latest decisions, supra, of the United States supreme court. There are a few cases, some early in our history and one late (Jewell v. Cleveland Wrecking Co., 28 F. Supp. 364), holding that the state laws become federal laws for the area in question and are enforceable only in the federal court, but' as we read the cases this doctrine is decidedly in the minority. It appears to be a hang-over of the old doctrine of diverse sovereignty. The great majority of these cases, including all of our own, hold that the state laws remain in force over the area in question, and that causes of action arising under them may be brought and determined in the state courts. This would not be true, of course, if the area in question were no longer within the boundaries of the state.
*880It is argued that the rule above mentioned applies only to what are termed municipal laws, property rights, and the like, and that it does not apply to political rights. This would be true if the state and federal governments were, with respect to each other, separate sovereign nations, as were Spain and the United States at the cession of Florida (American Insurance Co. et al. v. Canter, 26 U. S. [1 Pet.] 511, 7 L. Ed. 242), but that is not the relationship between our state and the federal government. A citizen of the United States is a citizen also of the state in which he resides. (See § 1, 14th Amend, to U.. S. Const.)
“Every citizen owes allegiance to both of these governments, and, within their respective spheres, must be obedient to the laws of each. In return he is entitled to demand protection from each within its own jurisdiction.” (11 C. J. 776.)
Political rights are defined as those which may be exercised in the formation or administration of the government — the power to participate, directly or indirectly, in the establishment or management of the government, those rights which belong to a nation, or to a citizen, or to an individual member of a nation. (49 C. J. 1076.) A citizen of the United States who resides in a state has political rights in the federal government as well as in the state government. As a citizen of the United States he has a right to vote for United States senators and representatives, and the “times, places and manner” of holding elections for those officers “shall be prescribed in each state by the legislature thereof.” (U. S. Const., art. 1, § 4.)
We find no federal case holding that a resident of an area purchased by the federal'government, with the consent of the state, is not entitled to vote. A few state courts have so held. (Opinion of the Justices, 42 Mass. [1 Met.] 580 [1841]; Sinks v. Reese, 19 Oh. St. 306 [1869]; McMahon v. Polk, 10 S. D. 296, 73 N. W. 77 [1897]; and State, ex rel., v. Willett, 117 Tenn, 334, 97 S. W. 299 [1906].) The Massachusetts case, so far as any reason is given for the opinion, appears to be based upon the view of diverse sovereignty between the state and the federal government. The other three cases followed upon that view. We think the basis is an erroneous one. They have, however, formed the authority for the text of encyclopedias and treatises on elections cited and relied upon by appellee. In Stephens v. Nacy, 49 Mont. 230, 141 Pac. 649 (1914), the doctrine was broken away from to this extent, that votes were *881permitted to be counted from a precinct, a part of which was in an Indian reservation and where the treaty with the Indian tribe provided that it should not be included within the boundaries of any state without the consent of the Indians, and no such consent had been obtained. It seems further to have been broken away from in Porter v. Hall, 34 Ariz. 308, 271 Pac. 411 (1928), where the fact that the voter was an Indian, residing on an Indian reservation, was held not to deprive him of the right to vote. He was, however, deprived of the right to vote because of another clause of the state constitution which prohibited anyone under guardianship from voting, and he was held to be a ward of the United States. We think none of these cases is controlling.
Who may vote in this state is to be determined by our constitution and our laws. Article 5 of our constitution deals with suffrage. Section 1 reads:
“Every citizen of the United States of the age of twenty-one years and upwards — who shall have resided in Kansas six months next preceding any election, and in the township or ward in which he or she offers to vote, at least thirty days next preceding such election — shall be deemed a qualified elector.”
By section 2 certain classes of persons are disqualified, but it is not contended the voters in this class whose ballots are questioned are disqualified under any of the provisions of this section.
By section 3 it is provided that no persons shall be deemed to have gained or lost a residence by reason of certain situations, one of which is “while kept at any almshouse or other asylum at public expense.”
In Cory v. Spencer, 67 Kan. 648, 73 Pac. 920, it was held that a member of this same Soldiers’ Home, “while maintained therein at public expense, is not deprived of the right to acquire a residence there for voting purposes.” Under the federal statute (24 U. S. C. A. § 131; 38 U. S. C. A. § 11) it seems clear the inmates of the soldiers’ home may become permanent residents there, and perhaps most of them do so.
In this case the trial court specifically found that the persons who voted in the precincts in question “were on the date of the election residents of said precincts and claimed their right to vote at such election by reason of their residence in said precincts.” This finding is not complained of. No contention is made that the voters had not resided in the state, or in the precincts, a sufficient length of time to be eligible to vote under our constitution.
*882As early as 1909 our legislature specifically provided (Laws 1909, ch. 133) for holding elections in the soldiers’ home, and by virtue of this authority precincts were established in the home for the holding of the election. The election in question was conducted in harmony with the general election laws of the state. There is no contention to the contrary. The only ground upon which the court below rested its decision was that the land constituting the soldiers’ home was not a part of the state of Kansas on the date of the election. We are convinced that conclusion of law is wrong.
The judgment of the court below should be reversed with directions to enter judgment for the appellant in this court.
Mr. Justice Smith and Mr. Justice Wedell concur in this dissent.